Exhibit 10.37
SEPARATION AND RELEASE
AGREEMENT
     THIS AGREEMENT (“Agreement”) by and between Sara M. Antol (“Employee”) and
TOLLGRADE COMMUNICATIONS, INC., a Pennsylvania corporation (the “Corporation”)
(Employee and the Corporation are referred to sometimes hereinafter individually
as “Party” and collectively as, the “Parties”).
RECITALS
     A. Employee currently is employed by the Corporation as its General Counsel
and Corporate Secretary.
     B. Employee and the Corporation are parties to that certain Agreement,
dated as of March 17, 2009, which provides that Employee would receive certain
payments and other benefits under certain circumstances in the event her
employment with the Corporation is terminated (the “Severance Agreement”).
     C. The Corporation has determined it appropriate to terminate the
Executive’s employment with the Corporation, with such termination of employment
to take effect on the Date of Termination (as such term is defined herein).
     D. The Severance Agreement provides that Employee’s receipt of severance
payments under such agreement will be subject to Employee’s signing and not
revoking for a period of seven (7) days a separation and mutual release of
claims agreement (the “Release Condition”).
     E. On and subject to the terms and conditions of this Agreement, and in
satisfaction of the Release Condition, Employee and the Corporation desire to
settle fully and finally all matters between them, including, without
limitation, any matters that relate to Employee’s employment, the termination of
that employment, or Employee’s association with the Corporation generally.
     In consideration of the premises and the covenants and agreements set forth
in this Agreement, the Parties hereto, intending to be legally bound, agree as
follows:
     1. Termination of Employment. Employee acknowledges that her employment
with the Corporation will terminate effective as of November 5, 2009 (the “Date
of Termination”). From and after the Date of Termination, Employee shall not
make any statements or engage in conduct which would lead any person or entity
to believe that she is an employee, consultant, agent or other authorized
representative of the Corporation or any of its subsidiaries; provided that if
the Parties enter into a written consulting or similar agreement following the
Date of Termination, Employee’s performance in accordance with the terms of such
agreement shall not be deemed a breach of the foregoing.
     2. Separation Pay and Continuation of Benefits. Employee and the
Corporation agree that Employee’s termination of employment falls under the
provisions of Section 4(c) of the Severance Agreement. Accordingly, on the
eighth day following execution of this Agreement, provided this Agreement has
not been revoked by Employee pursuant to the terms of Section 17(e), the
Corporation shall pay and/or provide to Employee the separation pay and benefits
to which Employee is entitled under the Severance Agreement for termination of
employment under the circumstances described in Section 4(c) (notwithstanding
the provisions of Section 4(c) of the Severance Agreement relating to payment
being made on the fifth day following the Date of Termination). Further, it is
agreed that pursuant to

 



--------------------------------------------------------------------------------



 



Section 6(b) of the Severance Agreement, Employee shall be deemed for purposes
of the Corporation’s health and welfare benefits plans to have remained in the
continuous employment of the Corporation until January 31, 2011, rather than the
one-year period set forth in Section 6(b) of the Severance Agreement. Employee’s
health and welfare benefits will therefore end on January 31, 2011. Further, the
Parties agree that for purposes of the Corporation’s 2006 Long-Term Incentive
Compensation Plan, the 1995 Long-Term Incentive Compensation Plan and the 1998
Employee Incentive Compensation Plan, Employee’s termination of employment shall
be considered a “voluntary termination with the consent of the Company.” Through
the first anniversary of the Date of Termination, the Corporation shall
maintain, if available in the directors and officers’ insurance market,
directors and officers insurance covering Employee for actions taken or
omissions occurring at or prior to the Date of Termination on terms then in
effect for the remaining directors and officers.
     3. Return of Corporation Property. Employee agrees to promptly return to
the Corporation all property belonging to the Corporation and to otherwise
comply with the Corporation’s normal employment termination procedures. By way
of example only, the Corporation’s property includes, but is not limited to,
items such as keys, vehicles, credit cards, pagers, computers, all originals and
copies (regardless of the form or format on which such originals and copies are
maintained) of all Corporation specifications and pricing information, all
customer lists and other customer-related information, all supplier lists and
other supplier-related information, computer discs, tapes and other documents
which relate to the business of the Corporation and/or its customers and/or its
suppliers.
     4. General Release and Covenant Not-to-Sue. Except as otherwise explicitly
provided in this Agreement, Employee knowingly and voluntarily releases and
forever discharges the Corporation, its successors, assigns, subsidiaries,
affiliates, employees, shareholders, officers and directors (collectively
“Releasees”) of and from any and all Claims which Employee and Employee’s heirs,
executors, administrators, successors, and assigns have or may have against the
Releasees at any time at or prior to the execution of this Agreement, including,
but not limited to, any alleged violation of any federal, state or local
anti-discrimination law, any alleged violation of Title VII of the Civil Rights
Act of 1964, as amended, The Americans with Disabilities Act of 1990, as
amended, The Civil Rights Act of 1991, Sections 1981 through 1988 of Title 42 of
the United States Code, as amended, The Employee Retirement Income Security Act
of 1974, as amended, The Older Workers Benefit Protection Act, The Pennsylvania
Human Relations Act, as amended, any other federal, state or local civil or
human rights law or any other local, state or federal law, regulation or
ordinance, any public policy, contract, tort or common law; or any claim for
costs, fees or other expenses, including attorneys’ fees incurred in these
matters. This general release also includes, but is not limited to, claims
arising under the Age Discrimination in Employment Act.
The Corporation also knowingly and voluntarily releases and forever discharges
Employee, her successors, heirs and assigns, of and from any and all Claims
which the Corporation and the Releasees have or may have against Employee at any
time at or prior to the execution of this Agreement; or any claim for costs,
fees or other expenses, including attorneys’ fees incurred in these matters.
As used herein, “Claims” means all claims, counterclaims, cross-claims, actions,
causes of action, demands, obligations, debts, disputes, covenants, contracts,
agreements, rights, suits, rights of contribution and indemnity, liens,
expenses, assessments, penalties, charges, injuries, losses, costs (including,
without limitation, attorneys’ fees and costs of suit), damages (including,
without limitation, compensatory, consequential, bad faith or punitive damages),
and liabilities, direct or indirect, of any and every kind, character, nature
and manner whatsoever, in law or in equity, civil or criminal, administrative or
judicial, in contract or in tort (including, without limitation, bad faith and
negligence of any kind) or otherwise, whether now known or unknown, claimed or
unclaimed, asserted or unasserted, suspected or unsuspected, discovered or
undiscovered, accrued or unaccrued, anticipated or unanticipated, fixed or

 



--------------------------------------------------------------------------------



 



contingent, liquidated or unliquidated, state or federal, under common law,
statute or regulation. Without limiting the generality hereof, this release (and
the defined term “Claims” as used in this Agreement) covers Claims based upon
torts (such as, for example, negligence, fraud, defamation, wrongful discharge);
express and implied contracts (except this Agreement); federal, state or local
statutes and ordinances; and every other source of legal rights and obligations
which may be validly waived or released.
Employee covenants and represents that he or she has not filed and will not in
the future file or permit to be filed in her name, or on her behalf, any lawsuit
or other legal proceeding asserting Claims which are within the scope of the
release in Section 4 against any of the Releasees. Further, Employee represents
and warrants that he or she has not suffered any on-the-job injury for which she
has not filed a claim.
Nothing contained in this Section 4 shall be deemed to waive any remedy
available to Employee at law or in equity in the event of a breach by the
Corporation (or any of its successors) of its or their obligations under this
Agreement.
Excluded from the release and covenant not to sue set forth in this Section 5
are any Claims which cannot be waived by law and any rights that may arise after
the date of this Agreement (including matters arising pursuant to this
Agreement, any benefit policy, plan or program) and any claims against any
Releasee for fraud, deceit, theft or misrepresentation. This Agreement does not
prevent Employee from filing a charge with the Equal Employment Opportunity
Commission (the “EEOC”) or any other government agency concerning claims of
discrimination, although Employee waives her right to recover monetary damages
in any claim or suit brought by or through the EEOC or any other state or local
agency on Employee’s behalf under any federal or state discrimination law,
except where prohibited by law.
Employee understands that if this Agreement were not signed, Employee would have
the right to voluntarily assist other individuals or entities in bringing claims
against the Releasees. Employee hereby waives that right and agrees that he/she
will not, for a period of two (2) years following the Date of Termination,
provide any such assistance other than assistance in an official investigation
or proceeding conducted by a governmental agency. Corporation and Employee
further agree that Employee may provide information pursuant to any valid
subpoena.
The Parties acknowledge and agree that it is their intention that the releases
set forth in Section 5 be effective as full and final releases of each and every
thing released herein.
     5. Non-Disclosure and Non-Competition Agreement. The Corporation and
Employee acknowledge that they are parties to a Non-Disclosure and
Non-Competition Agreement (the “NDNCA”). Following the Date of Termination,
Employee shall continue to remain bound by the covenants and agreements of the
NDNCA which are stated therein to survive or continue beyond the termination of
Employee’s employment, and Employee will further abide by the noncompetition
covenants set forth in Section 5 of the Severance Agreement.
     6. Non-Admission of Liability. It is acknowledged and agreed that nothing
contained herein, including but not limited to the consideration paid hereunder,
constitutes or will be construed as an admission of liability or of any
wrongdoing or violation of law on the part of either Party hereto.

     7. Non-Disparagement.

  (a)   Employee agrees that she will not, at any time, make any disparaging
statements about the Corporation or any Releasee to any current, former or
prospective employer, any applicant referral source, any current, former or
prospective employee of the Corporation,

 



--------------------------------------------------------------------------------



 



      any current, former or prospective customer or supplier of the
Corporation, the media, or to any other person or entity.     (b)   The
Corporation will instruct its employees not to make any disparaging statements
about Employee to any former or prospective employer of Employee or to any other
person or entity.     (c)   As used in this Section 7, the term “disparaging
statement” means any communication, oral or written, which would cause or tend
to cause the recipient of the communication to question the integrity,
competence, or good character of the person or entity to whom the communication
relates.

     8. Remedies for Breach. Each Party will be entitled to pursue any remedy
available at law or in equity for any breach of this Agreement by the other
Party. Each Party acknowledges that remedies at law may be inadequate to protect
against its breach of this Agreement and hereby in advance agrees, without
prejudice to any rights to judicial relief the other Party may otherwise have,
to the granting of equitable relief, including injunctive relief, in the other
Party’s favor without proof of actual damages.
     9. Representations/Warranties by Employee. Employee represents and warrants
to the Corporation that the following statements are true and correct:

  (a)   Employee is signing this Agreement voluntarily and is legally competent
to do so.     (b)   Employee has been advised to consult an attorney of her own
choice before signing this Agreement and has had the opportunity to do so.    
(c)   Employee has read and fully understands each of the provisions of this
Agreement, has been given sufficient and reasonable time to consider each of
them and fully understands her rights under all applicable laws and the
ramifications and consequences of the execution of this Agreement.     (d)   No
promises, agreements or representations have been made to Employee to induce her
to sign this Agreement, except those that are written in this Agreement.     (e)
  Employee has not, in whole or in part, sold, assigned, transferred, conveyed
or otherwise disposed of any of the Claims covered by the release set forth in
Section 4 and the consideration received by Employee for such release
constitutes lawful and adequate consideration.

     10. Waiver of Rights. If in one or more instances either Party fails to
insist that the other Party perform any of the terms of this Agreement, such
failure shall not be construed as a waiver by such Party of any past, present,
or future right granted under this Agreement; and the obligations of both
Parties under this Agreement shall continue in full force and effect.
     11. Severability/Applicability. If any provision, section or subsection of
this Agreement is adjudged by any court to be void or unenforceable in whole or
in part, this adjudication shall not affect the validity of the remainder of
this Agreement, including any other provision, section or subsection. Each
provision, section and subsection of this Agreement is separable from every
other provision, section and subsection, and constitutes a separate and distinct
covenant.

 



--------------------------------------------------------------------------------



 



     12. Successors & Assigns. This Agreement shall be binding upon and shall
inure to the benefit of the Parties and their respective successors, assigns,
executors, administrators and personal representatives.
     13. Notices. All notices, requests, demands, claims and other
communications under this Agreement shall be in writing. Any notice, request,
demand, claim or other communication hereunder shall be deemed duly given the
next business day (or when received if sooner) if it is sent by (a) confirmed
facsimile; (b) overnight delivery; or (c) registered or certified mail, return
receipt requested, postage prepaid, and addressed, to the respective address of
such Party specified below its or her signature below.
     14. Entire Agreement. Employee and the Corporation agree that this
Agreement is not intended to supersede or replace the Severance Agreement, and
that the Severance Agreement shall remain in full force and effect unmodified by
this Agreement. This Agreement, together with the Severance Agreement,
constitutes the entire understanding of the Parties with respect to the subject
matter hereof. Except for the Severance Agreement and the NDNCA, this Agreement
replaces all prior and contemporaneous written or oral agreements relating to
Employee’s employment, compensation and employment termination.
     15. Interpretation; Enforcement. This Agreement will be interpreted and
enforced according to the laws of the Commonwealth of Pennsylvania, without
regard to its conflicts of laws provision. The Parties hereto further agree that
any action to enforce any right or obligation under this Agreement shall be
subject to the exclusive jurisdiction of the courts of the Commonwealth of
Pennsylvania. Each Party hereby consents to personal jurisdiction in any action
brought in any court, federal or state, within the Commonwealth of Pennsylvania
having subject matter jurisdiction in this matter. Each Party hereby irrevocably
waives any objection, including, without limitation, any objection to the laying
of venue or based on the grounds of forum non conveniens, which it may now or
hereafter have to the bringing of any such action or proceeding in such
jurisdiction.
     16. Amendment. No provision of this Agreement may be modified, amended or
revoked, except in a writing signed by Employee and an authorized officer of the
Corporation.
     17. Acknowledgment of Waiver of Claims Under ADEA.

  (a)   Employee acknowledges that he or she is waiving and releasing any rights
under the Age Discrimination in Employment Act of 1967 (“ADEA”) and that this
waiver and release is knowing and voluntary.     (b)   Employee and the
Corporation agree that this waiver and release does not apply to any rights or
claims that might arise under the ADEA after the date of this Agreement.     (c)
  Employee acknowledges that the consideration given for this Agreement is in
addition to anything of value to which Employee was already entitled.     (d)  
Employee has forty-five (45) days from the day Employee receives this Agreement
to review and consider this Agreement before signing it. If Employee chooses,
Employee may sign this Agreement before the expiration of the forty-five
(45) day period. In the event that Employee signs and returns this Agreement in
less than forty-five (45) days, Employee agrees and acknowledges that such
decision was entirely voluntary and that

 



--------------------------------------------------------------------------------



 



      Employee had the opportunity to consider this Agreement for the entire
forty-five (45) day period. Employee agrees that any modifications, material or
otherwise, made to this Agreement do not restart or affect in any manner the
original forty-five (45) day consideration period.     (e)   Employee has seven
(7) days after signing this Agreement to revoke the Agreement by delivering a
written notice of revocation to the Corporation. This Agreement will not be
effective until the revocation period has expired. To be effective, a revocation
must be in writing and must be delivered to the Corporation by the close of
business on the seventh (7th) day following the date that Employee signs this
Agreement.     (f)   Employee is advised to consult an independent attorney of
her choosing before signing this Agreement. By signing this Agreement, Employee
acknowledges that he or she has carefully read and fully understands all of its
provisions, and that he or she is signing it voluntarily. Employee also
acknowledges that he or she is not relying on any representations by any
representative of the Corporation concerning the meaning of any aspect of this
Agreement.

     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

             
WITNESS:
           
 
           
/s/Joseph O’Brien
 
      /s/Sara M. Antol
 
[Employee Name]    
 
           
 
      11/5/09    
 
      [Date]    
 
           
 
      Address:    
 
      [Employee address]    
 
           
 
      TOLLGRADE COMMUNICATIONS, INC.    

             
 
  By:
Name:   /s/Joseph A. Ferrara
 
Joseph A. Ferrara    
 
  Title:   President & CEO    
 
  Date:   11/5/2009         Address:         493 Nixon Rd.         Cheswick, PA
15024         Attention: General Counsel    

 